Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 02/10/2022.  Claims 1-3,5,8-10,12,15-17,19,21-23 and 25 of which claims 1, 8, 15 and 21 are independent, were pending in this application and have been considered below.
(i) Claims 4,6-7,11,13-14,18,20 and 24 are now cancelled.

Response to Arguments
3.            Applicant’s arguments, see Remarks, filed 02/10/2022, with respect to the rejection of claims 1-3, 8-10,15-17 and 21-23 under 35 U.S.C. 103 as being unpatentable over Jia et al (US 20070248114) (see ids) in view of Rofougaran et al (US 20160286458) (see ids) have been fully considered and are persuasive.  The rejection of claims has been withdrawn because of amendments.

Allowable Subject Matter
4.         Claims 1-3,5,8-10,12,15-17,19, 21-23 and 25 are allowed.

6.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.         The following is a statement of reasons for allowance: 
Regarding claims 1, 8,15 and 21, the prior art of record, specifically 
Jia et al (US 20070248114) (see ids) teaches in fig. 3, a method performed by a device for a ultra-wide band communication, comprising: negotiating with a device to select channel parameters in conjunction with an association procedure; distributing the channel parameters during the association procedure; and generating the selected channel parameters and establishing the ultra-wide band channel based on these parameters (see paragraphs [0003], media access control for ultra-wide band communication [0071], a device may select channel parameters based on information the device obtains from other devices regarding the channel parameters of other channels defined in the system. In some cases, in conjunction with the association procedure, two or more devices may negotiate to select the channel parameters. Based on this information, the device may then select one or more unique parameters for any channel it is establishing such that interference with other channels is reduced or eliminated. In [0088], the devices have generated or obtained the selected channel parameters, the devices establish the ultra-wide band channel based on these parameters. For example, the devices may set up their respective transceivers to transmit and receive signals in accordance with the selected channel parameters. In [0105]). a state where a receiver is not aware of the parameters for a given channel, or where a receiver is not listening to the channel. Hence, this state may be a very low duty cycle state. To set up a channel at a receiver, a transmitter distributes the channel parameters during, for example, an association procedure or a discovery procedure. The corresponding change in state is represented by line 910 in FIG. 9.
Jia et al further discloses in [0040]: the media access control may employ one or more relatively low power states when data is not being transmitted and may employ one or more higher power states when data is being transferred, and these different states may be associated with different knowledge of channel parameters).
Jia et al further discloses in fig. 3, [0051] In the example of FIG. 3, the devices 302, 304, 306, and 308 communicate via a pulse-based physical layer. In some aspects the physical layer may utilize ultra-wide band pulses that have a relatively short length (e.g., on the order of hundreds of nanoseconds, a few nanoseconds, or some other length) and a relatively wide bandwidth. In some aspects an ultra-wide band system may be defined as a system having a fractional bandwidth on the order of approximately 20% or more and/or having a bandwidth greater on the order of approximately 500 MHz or more. See 330, state controller.
a response message including the regulatory information in response to the request message ([0134] As represented by block 1202, a transmitter (e.g., transmitter 1000) in a first device will commence establishment of a channel based on, for example, a request by an application executing on the wireless device that includes the transmitter. Accordingly, as represented by block 1204, the transmitter may wake from a power save state (e.g., an inactive state) to send messages (e.g., polling messages) over a known channel (e.g., a common discovery channel) to one or more receivers. Depending upon the requirements of a given application the message may request a response from any receiver that happens to be in the immediate vicinity of the transmitter or from a specific receiver or receivers. The latter case may occur when the transmitter has gained information about the receiver(s) via, for example, a prior association procedure. Also, the transmitter may repeatedly send the messages (e.g., at a known interval) in the event a response is not immediately received from the receiver(s)). 
Rofougaran et al (US 20160286458) (see ids) teaches Rofougaran et al discloses in claim 7 and [0047], utilizing out of band signaling for calibration and configuration of a mesh network of EHF transceivers/repeaters (source information). The plurality of repeater devices 304a, 304b, 304c, 304d, and 304e, each of which may enable forwarding extreme high frequency (EHF) communication between EHF-enabled wireless devices, may form the repeater mesh network 310. The non-extremely high frequency (non-EHF) control interface 310, comprising non-EHF protocols such as Bluetooth, ZigBee, WiFi, and/or ultra-wideband (UWB), may be utilized by some or all of the plurality of repeater devices 304a, 304b, 304c, 304d, and 304e in communicating with other repeater devices in the repeater mesh network 310).

indicating availability of the UWB regulatory information to a second device: receiving a request message for requesting the UWB regulatory information from the second device based on the availability of the UWB regulatory information; and transmitting a response message including the UWB regulatory information to the second device in response to the request message,
wherein the UWB regulatory information includes source information indicating a source of the UWB regulatory information, a country code, a time stamp of the UWB regulatory information, and a list of regulatory channel and power information element as recited in claim 1.
Conclusion
8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        February 26, 2022